DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9, 11-13, 15, 17, 24, 26, 33 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. WO 2015/074881.
Figures 12 and 13 of Zhang discloses a light system (Page 1, Li 6-9; Page 3 li 34-Page 8 li 27; Page 15 li 6-Page 16 li 30; Fig 12 and 13) comprising:
(1) regarding Claim 1:
	at least two parallel branches (10 and 11 in Fig 12) each branch comprising a series connection of a plurality of light elements (10 and 11 in Fig 12) and a switching element (S1 and S2), said at least two parallel branches being intended to share a common regulated current source configured for feeding the at least two parallel branches (driver 20 in Fig 12); and 
a control module (90 in Fig 12) having a supply input line (implicit supply line for powering the controller block 90) and at least two control output lines, said at least two control output lines being connected for controlling the switching elements of the at least two parallel branches (control signals from controller block 90 controlling switches S1 and S2), said control module optionally comprising a galvanic isolation between the supply input line and the at least two control output lines,
wherein the control module is configured for controlling the switching elements of the at least two parallel branches according to at least two different control schemes (Page 15 line 10 to page 16 line 16) comprising:
a first control scheme, which is such that the plurality of light elements of a first branch of said at least two branches is on during a first percentage of an operational time during which the light system operates according to the first control scheme, wherein the first percentage may be any value between 0 and 100% (See Fig 13); and
a second control scheme, which is such that the plurality of light elements of the first branch of said at least two branches is on during a second percentage of an operational time during which the light system operates according to the second control scheme, wherein the first percentage is different from the second percentage (See Fig 13).
	(2) regarding Claim 2:
wherein the plurality of light elements of a first branch of the at least two branches is configured to emit substantially the same color as the plurality of light elements of a second branch of the at least two branches (page 8 lines 25-27 and Page 10 lines 25-28).
	(3) regarding Claim 3:
wherein the light elements of the at least two branches are arranged in an array comprising at least two rows, and wherein a row of said at least two rows comprises light elements of two different branches of said at least two parallel branches (See Fig 12).
	(4) regarding Claim 9:
wherein each branch of the at least two branches comprises the same number of lighting elements, and wherein optionally each lighting element of each branch has substantially the same forward biasing voltage (Page 15 lines 22-25).
	(5) regarding Claim 11:
at least two parallel branches (10 and 11 in Fig 12) each branch comprising a series connection of at least one light element (10 and 11 in Fig 12) and a switching element (S1 and S2), said at least two parallel branches being intended to share a common regulated current source configured for feeding the at least two parallel branches (driver 20 in Fig 12); and 
a control module (90 in Fig 12) having a supply input line (implicit supply line for powering the controller block 90) and at least two control output lines, said at least two control output lines being connected for controlling the switching elements of the at least two parallel branches (control signals from controller block 90 controlling switches S1 and S2), said control module a galvanic isolation between the supply input line and the at least two control output lines,
wherein the control module is configured to generate at least two control signals on said at least two control output lines such that during a first time interval only a first switching element of said at least two switching elements is on and the other one or more switching elements of said at least two switching elements is/are off, during a subsequent overlap interval (See Fig 10) said first switching element and one other switching element of said at least two switching elements are on, and during a subsequent second time interval said first switching element is off and only said one other switching element of said at least two switching elements is on (Page 15 line 10 to page 16 line 16).
	(6) regarding Claim 12:
wherein the overlap interval is between 1 and 500 ns, preferably between 5 and 100 ns (See Fig 10).
	(7) regarding Claim 13:
wherein the at least two control signals are periodic signals, and wherein optionally each control signal of said at least two control signals has a period between 1 microsecond and 1 millisecond, preferably between 1 and 500 microseconds (See Fig 13).
	(8) regarding Claim 15:
wherein the control module is configured to adjust the duration of the overlap interval (See Fig 10).
	(9) regarding Claim 17:
wherein the control module is configured for controlling the switching elements of the at least two parallel branches according to at least two different control schemes comprising:
a first control scheme, wherein the at least two control signals are such that the at least one light element of a first branch of said at least two branches is on during a first percentage of an operational time during which the light system operates according to the first control scheme, and wherein the first percentage may be any value from 0% to 100% (See Fig 13); and
a second control scheme, wherein the at least two control signals are such that the at least one light element of the first branch of said at least two branches is on during a second percentage of an operational time during which the light system operates according to the second control scheme, and wherein the first percentage is different from the second percentage (See Fig 13).
	(10) regarding Claim 24:
wherein a first branch of the at least two branches comprises a first set of light elements and a second branch of the at least two branches comprises a second set of light elements, said second set being different from the first set, wherein optionally the first set is configured to generate light of a first color and the second set is configured to generate light of a second different color (Page 15 lines 22-34).
	(11) regarding Claim 26:
wherein the light elements of the at least two branches are arranged in an array comprising at least two rows and at least two columns, wherein optionally each branch comprises at least two light elements, and wherein at least two adjacent light elements of said array correspond with light elements of the same branch, wherein preferably each light element comprises one or more light emitting diodes (See Fig 12).
	(12) regarding Claim 33:
comprising optionally a luminaire head with a housing, wherein the at least two parallel branches with lighting elements are arranged on a PCB in the housing (Page 1 lines 12-19-task lighting is known to have these elements).
	(13) regarding Claim 35:
	at least two parallel branches (10 and 11 in Fig 12) each branch comprising a series connection of a plurality of light elements (10 and 11 in Fig 12) and a switching element (S1 and S2); and 
a control module (90 in Fig 12) having at least two control output lines, said at least two control output lines being connected for controlling the switching elements of the at least two parallel branches (control signals from controller block 90 controlling switches S1 and S2),
wherein the control module is configured for controlling the switching elements of the at least two parallel branches according to at least two different control schemes (Page 15 line 10 to page 16 line 16) comprising:
a first control scheme, which is such that the plurality of light elements of a first branch of said at least two branches is on during a first percentage of an operational time during which the light system operates according to the first control scheme, wherein the first percentage may be any value between 0 and 100% (See Fig 13); and
a second control scheme, which is such that the plurality of light elements of the first branch of said at least two branches is on during a second percentage of an operational time during which the light system operates according to the second control scheme, wherein the first percentage is different from the second percentage (See Fig 13),
wherein the light elements of the at least two branches are arranged in an array comprising at least two rows, and wherein a row of said at least two rows comprises light elements of two different branches of said at least two parallel branches (See Fig 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-8, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (WO 2015/074881) in view of Adams (US 2018/0110102).
(1) regarding Claim 4:
	Zhang discloses all of the subject matter above.  However Zhang does not disclose the optical element.
	Adams, in the same field of endeavor, discloses:
	wherein each light element of the at least two branches is associated with a distinct optical element, preferably a lens element ([0034]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Adams into the system of Zhang in order to maintain an optimal separation distance between the LED and associated lens so that light rays generated by each individual LED may be optically varied before projection onto a target as taught by Adams.
(2) regarding Claim 5:
	Zhang discloses all of the subject matter above.  However Zhang does not disclose the optical element.
	Adams, in the same field of endeavor, discloses:
	wherein the light elements of the at least two branches are associated with a set containing at least two different optical elements ([0034]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Adams into the system of Zhang in order to maintain an optimal separation distance between the LED and associated lens so that light rays generated by each individual LED may be optically varied before projection onto a target as taught by Adams.
(3) regarding Claim 6:
	Zhang discloses all of the subject matter above.  However Zhang does not disclose the optical element.
	Adams, in the same field of endeavor, discloses:
	wherein the light elements of a first branch of the at least two branches is associated with at least one first optical element, and wherein a second branch of the at least two branches is associated with at least one second optical element which is different from the at least one first optical element ([0034]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Adams into the system of Zhang in order to maintain an optimal separation distance between the LED and associated lens so that light rays generated by each individual LED may be optically varied before projection onto a target as taught by Adams.
(4) regarding Claim 7:
	Zhang discloses all of the subject matter above.  However Zhang does not disclose the optical element.
	Adams, in the same field of endeavor, discloses:
	wherein the first control scheme defines a first light distribution having a first conical envelope, and wherein the second control scheme defines a second light distribution having a second conical envelope, said second conical envelope being different from said first conical envelope ([0140], [0144-0157]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Adams into the system of Zhang in order to improve fidelity as taught by Adams.
(5) regarding Claim 8:
	Zhang discloses all of the subject matter above.  However Zhang does not disclose the optical element.
	Adams, in the same field of endeavor, discloses:
	wherein; the first control scheme is such that the first branch of said at least two branches is never activated, whilst at least one other branch of the at least two branches is activated for at least a portion of an operational time during which the light system operates according to the first control scheme; and
the second control scheme is such that the at least two branches are alternatively activated, optionally with a limited amount of overlap ([0140], [0144-0157]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Adams into the system of Zhang in order to improve fidelity as taught by Adams.
(6) regarding Claim 18:
	Zhang discloses all of the subject matter above.  However Zhang does not disclose the optical element.
	Adams, in the same field of endeavor, discloses:
	wherein the at least two branches comprise at least a first and a second branch, and wherein the control module is configured for controlling the switching elements of the at least two parallel branches according to at least two different control schemes comprising: a first control scheme for which the first branch is never activated; and a second control scheme for which the first and second branch are activated using the at least two control signals such that during the first time interval only the first switching element of the first branch is on and the other one or more switching elements of the at least two branches are off, during the subsequent overlap interval the first and second switching element of the first and second branch are on, and during the subsequent second time interval said first switching element is off and only said second switching element is on ([0140], [0144-0157]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Adams into the system of Zhang in order to improve fidelity as taught by Adams.
(7) regarding Claim 19:
	Zhang discloses all of the subject matter above.  However Zhang does not disclose the optical element.
	Adams, in the same field of endeavor, discloses:
	wherein the control module is configured to receive a desired light output as an input, to select a control scheme out of a plurality of different stored control schemes in accordance with the desired light output, and to control the switching elements in accordance with the selected control scheme, wherein optionally the at least two branches comprises at least a first, a second and a third branch, wherein the control module is configured for controlling the switching elements of the first, second and third branch according to a plurality of control schemes, and wherein the plurality of control schemes comprises at least a first control scheme for which the first branch is never activated, a second control scheme for which the second branch is never activated, and a third control scheme for which the third branch is never activated ([0140], [0144-0157]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Adams into the system of Zhang in order to improve fidelity as taught by Adams.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRYSTAL L HAMMOND whose telephone number is (571)270-1682. The examiner can normally be reached M-F 12pm-4pm Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTAL L HAMMOND/           Primary Examiner, Art Unit 2844